DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5 of US Application No. 17/094,329, filed on 10 November 2020, are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed on 10 November 2020 has been considered. An initialed copy of form 1449 is enclosed herewith.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or 
	In the instant application, independent claim 1 recites “set a plurality of first straight lines extending in a first direction and a plurality of second straight lines extending in a second direction that intersects with the first direction to thereby generate a plurality of meshes that are surrounded by the plurality of first straight lines and the plurality of second straight lines, and generate mesh map data including the plurality of meshes” (i.e., create grid lines on a map with pen and paper), “set a group L of points or line segments, which represent an update location, set a group V including the plurality of first straight lines, and set a group H including the plurality of second straight lines” (i.e., mentally grouping), “based on the group L, the group V, and the group H, which have been set: in a case in which the points or the line segments included in the group L overlap with any of the plurality of first straight lines included in the group V, set a status of a mesh corresponding to locations at which the plurality of first straight lines and the points or the line segments overlap as an update status, which indicates a state in which a data update is required” (i.e., mentally determination of overlapping and mentally setting a state based on the determination), “in a case in which the points or the line segments included in the group L overlap with any of the plurality of second straight lines included in the group H, set a status of a mesh corresponding to locations at which the plurality of second straight lines and the points or the line segments overlap as the update status” (i.e., mentally determination of overlapping and mentally setting a state based on the determination), “in a case in which the points or the line segments included in the group L do not intersect with any of the plurality of first straight lines included in the group V, set a status of a mesh of a location corresponding to a first straight line having an intersection point when a start point and an end point of the points or the line segments are projected in the 22second direction as the update status” (i.e., mentally determination of overlapping and mentally setting a state based on the determination), “in a case in which the points or the line segments included in the group L do not intersect with any of the plurality of second straight lines included in the group H, set a status of a mesh of a location corresponding to a second straight line having an intersection point when a start point and an end point of the points or the line segments are projected in the first direction as the update status” (i.e., mentally determination of overlapping and mentally setting a state based on the determination), “in a case in which the points or the line segments included in the group L intersect with any of the plurality of first straight lines included in the group V, set a status of a mesh corresponding to an intersection point with the first straight line and a status of a mesh adjacent to the mesh corresponding to an intersection point with the first straight line on the first straight line as the update status” (i.e., mentally determination of overlapping and mentally setting a state based on the determination), and “in a case in which the points or the line segments included in the group L intersect with any of the plurality of second straight lines included in the group H, set a status of a mesh corresponding to an intersection point with the second straight line and a status of a mesh adjacent to the mesh corresponding to an intersection point with the second straight line on the second straight line as the update status” (i.e., mentally determination of overlapping and mentally setting a state based on the determination). Independent claims 4 and 5 recite substantially similar limitations.  These claim limitations, when given their broadest reasonable interpretation, may be performed in the human mind.  Therefore, these limitations are abstract ideas and claims 1, 4 and 5 are directed to a judicial exception.
	Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
In the instant application, claims 1, 4 and 5 do not recite additional elements that integrate the judicial exception into a practical application of that exception. Claim 1 recites the additional elements “a memory; and a processor coupled to the memory, the processor is configured to”. Claim 4 recites the additional elements “a data updating device comprising a 23memory and a processor coupled to the memory, the method comprising, by the process”. Claim 5 recites the additional elements “non-transitory storage medium that stores a data updating program that causes a computer to execute processing, the processing including”. The claims recite the “one or more processors” at a high level.  The processor and memory, collectively, are merely a generic computer. The processor(s) is merely used as a tool to perform the abstract idea. These steps are not meaningful limitations on the judicial exception.  Therefore, claims 1, 4 and 5 do not recite additional elements that integrate the judicial exception into a practical application of that exception.
 and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.
In the instant application, claims 1, 4 and 5 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In this particular application, the same analysis above in determining whether the recited additional elements integrate the judicial exception into a practical application of that exception is applicable to determine if the additional elements amount to significantly more than the judicial exception. 
Based on the above analysis, claims 1, 11 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 2 recites “split a line segment sequence representing a road link into line segments to thereby set the group L of a plurality of split line segments”, which may be performed mentally or with the aid of pen and paper. Claim 2 does not recite any new additional elements. Therefore, claim 2 does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

update a status of each mesh corresponding to a part including the road link for which acquisition of data is required based on the group L, the group V, and the group H corresponding to the road link for which acquisition of data is required”, which may be performed mentally or with the aid of pen and paper. Claim 3 does not recite any new additional elements. Therefore, claim 3 does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666